Citation Nr: 9914577	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for sacroiliac 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1939 to 
September 1945, from August 1950 to April 1952, and from July 
1952 to March 1960.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied a disability rating in 
excess of 10 percent for a sacroiliac strain disability.  By 
means of a decision dated September 1998, the Board remanded 
this case in order to accomplish additional development of 
the evidence.  The RO, in a rating action dated January 1999, 
again denied the veteran's claim for an evaluation greater 
than 10 percent for a sacroiliac strain disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A low back disability is manifested primarily by marked 
limitation of forward bending, with pain, in a standing 
position, loss of lateral motion, and abnormal mobility on 
forced motion.  


CONCLUSION OF LAW

1.  The criteria for a 40 percent evaluation for a low back 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.71a Diagnostic Codes 5285, 5286, 
5289, 5292, 5293, 5294, and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran was awarded service connection for residuals of a 
back injury in a rating decision dated May 1947, after a 
review of the evidence then of record.  Specifically, the RO 
noted that the veteran's service medical records (SMRs) 
indicated that he fell from the bleachers and injured his 
back, and that the current VA examination found residuals 
from that injury.  The examiner noted that the veteran's 
muscles manifested a light spasm at the left side of the 
lumbar region, that there was a slight tenderness, and that 
motion was limited in all directions.  The RO assigned a 10 
percent rating, which remained in effect until August 1950.  
From August 1950 to April 1952, and from July 1952 to March 
1960, the veteran had active service.  A rating decision 
dated January 1962 noted that a recent VA examination found 
no current back residuals and denied the veteran's claim for 
a compensable rating.  That noncompensable evaluation 
remained in effect until April 1997, when the veteran's 
evaluation was increased to 10 percent by a rating action 
dated June 1997.  

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  Disabilities of the spine are evaluated 
under rating criteria that contemplate residuals of vertebra 
fracture (Diagnostic Code 
5285); complete bony fixation of the spine (Diagnostic Code 
5286); ankylosis of the spine, Diagnostic Code 5289 (lumbar); 
limitation of motion of the spine, Diagnostic Code 5292 
(lumbar); intervertebral disc syndrome (Diagnostic Code 
5293); sacro-iliac injury and weakness (Diagnostic Code 
5294); and lumbosacral strain (Diagnostic Code 5295).

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code 5294, for a disability characterized as 
sacroiliac strain.  As a preliminary matter, the Board notes 
that the veteran has numerous complaints concerning his low 
back.  Because of the complexities involved, all of his back 
complaints were considered in order to afford the veteran the 
benefit of every doubt.  A 10 percent evaluation for sacro-
iliac injury and weakness is evaluated under the same 
criteria as lumbosacral strain.  Those provisions stipulate 
that a disability manifested by characteristic pain on motion 
is assigned a 10 percent evaluation, while muscle spasm on 
extreme forward bending, loss of unilateral lateral spine 
motion, in a standing position, is assigned a 20 percent 
rating.  A severe disability contemplates a 40 percent 
evaluation when there is listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Additionally, Diagnostic Code 5285 evaluates vertebra 
fracture as 100 percent disabling with cord involvement, and 
as 60 percent disabling without cord involvement.  Diagnostic 
Code 5286 evaluates complete bony fixation of the spine with 
an unfavorable angle as 100 percent disabling, and as 60 
percent disabling with a favorable angle.  Diagnostic Code 
5289 evaluates lumbar ankylosis of the spine as 50 percent 
disabling for unfavorable ankylosis, and as 40 percent 
disabling for favorable ankylosis.  Limitation of motion of 
the lumbar spine is evaluated as 10 percent disabling for a 
slight disability, as 20 percent for a moderate one, and as 
40 percent disabling for a severe disability under Diagnostic 
Code 5292.  Intervertebral disc syndrome is assigned a 
noncompensable rating for a post-operative or cured 
disability, a 10 percent rating for a mild one, 20 percent 
for a moderate disability with recurring attacks, 40 percent 
for a severe disorder with recurring attacks and little 
intermittent relief, while a pronounced disorder contemplates 
a 60 percent evaluation under Diagnostic Code 5293. 

As indicated above, the veteran's claim was remanded in order 
to accomplish additional development of the evidence, part of 
which included a new VA rating examination.  The results of 
that examination show that the examiner performed an 
extensive review of the veteran's history and claims folder, 
as well as his subjective complaints.  The findings on 
examination were that the veteran presented in a manual 
wheelchair and had a straight cane with him.  He had 
difficulty standing up.  The examiner also stated:

I would like to bring to your attention 
at this time that a thorough range of 
motion examination of the lumbosacral 
spine is not possible in his case, as he 
is not able to independently stand up 
without any assistive devices.  Even to 
walk [three to four feet] in the 
examination room, he needed the 
assistance of furniture or me, and he was 
not able to stand erect.  When he was 
advised and assisted to stand erect, he 
was short of breath and complaining of 
left hip and low back pain.  

He walks with a very slow pattern with 
forefeet outgoing.  With assistance he 
was able to stand on one lover extremity 
at a time, however, it cannot be clearly 
stated if he would have maintained 
balance without assistance.  

He was helped to stay supine on the 
table, and he was not able to perform 
active straight leg raising tests.  
Passive straight leg raising test was 
painful in the low back from 45 degrees 
bilaterally.  He was not able to maintain 
prone position on the table to evaluate 
extension of the hips.  

While sitting, he was not able to flex 
his left hip; however, he was able to 
flex the right hip.  Extension of both 
knees was not painful or uncomfortable.  
In other words, straight leg raising 
while sitting was negative bilaterally, 
and while the both lower extremities were 
extended, he was able to dorsiflex and 
plantar flex both ankles without any 
discomfort.  

The examiner also noted that the veteran was in about 20 to 
25 degrees of stooped posture normally.  Palpation of the 
lumbosacral spine indicated tenderness in the L4 and L5 
spinous process areas, and diffusely throughout in the lower 
lumbar area and in the left hip area.  The examiner also 
indicated that "In general, he was constantly in pain and 
[manifested] shortness of breath."  

The examiner indicated that the normal range of motion for 
the lumbosacral spine was 35 degrees of extension, 95 degrees 
of flexion, a lateral flexion of 40 degrees, and a rotation 
of 35 degrees.  The examiner also reiterated that examination 
of extension, lateral flexion or rotation was not possible, 
but that in general, the veteran had a stooped posture of 25 
degrees.  

Finally, the examiner noted that although an opinion was 
desired as to the etiology of the veteran's back pain, that:

I can not with any medical certainty 
[tell] whether his service connected 
injury and sacroiliitis alone can cause 
all of the limitations in the range of 
motion and his chronic low back pain; 
however, I would like to say that he has 
multiple medical problems, including 
adjustment disorder, which can aggravate 
the low back pain[;]...degenerative changes 
of the lumbosacral spine, and the 
probable sacral nerve compression 
syndrome can also causes the chronic low 
back pain and limitations in the range of 
motion.  

At this point, it is my belief that even 
though the service-connected injury and 
the sacroiliitis can cause chronic low 
back pain, it is not possible for me to 
differentiate how much of that is 
contributing to his present 
symptomatology and inability to function 
independently with assistive devices.  

I have reviewed all his medical records, 
and I would like to bring your attention 
to the absence of lumbosacral spine 
complaints while he was in National Guard 
and during his second enlistment.  

The pertinent diagnoses were degenerative joint disease of 
the lumbosacral spine, history of chronic low back pain, 
adjustment disorder, and L5-S1 radiculopathy.  

The record also contains the documents requested in the 
September 1998 remand.  The new evidence consists of current 
VA outpatient treatment reports, which show that the veteran 
was seen for complaints of back pain in May 1997, June 1997, 
December 1997 and September 1998.  

As indicated above, because of the complexities involved, all 
of the veteran's back complaints were considered in 
determining that the veteran's disability most closely 
approximates a severe sacro-iliac injury and weakness 
disorder, which contemplates a 40 percent rating.  The 
results of his rating examination show that he had marked 
limitation of forward bending, with pain, in a standing 
position, and that he also has loss of lateral motion and 
osteo-arthritic changes, and abnormal mobility on forced 
motion.  Thus, the Board determines that a 40 percent 
evaluation is appropriate for the veteran's symptomatology 
and pain.  See De Luca v. Brown, 8 Vet. App. 202, 206 (1995).

The evidence also shows, however, that an evaluation greater 
than 40 percent is not warranted.  That is, there is no 
evidence to demonstrate vertebral fracture, complete bony 
fixation of the spine, or ankylosis of the lumbar spine.  In 
addition, the evidence also does not show that pronounced 
intervertebral disc syndrome is present, with demonstrable 
muscle spasm, or absent ankle jerk.  Therefore, the Board 
determines that an evaluation greater than 40 percent for 
severe sacro-iliac injury and weakness is not appropriate.  


ORDER

Entitlement to a 40 percent evaluation for a sacroiliac 
strain disability is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.   



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

